DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	According to the Amendment, filed 08 March 2022, the status of the claims is as follows:
Claim 2 is currently amended;
Claims 3-11 are previously presented; 
Claims 12-23 are new; and
Claim 1 is cancelled.
Reasons for Allowance
3.	Claims 2-23 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
Donnay et al., U.S. Patent Application Publication No. 2011/0319729 A1 (“Donnay”), teaches the following:
An on-skin sensor system configured for transcutaneous monitoring of a host (see Abstract and see fig. 159), the system comprising:
a sensor module (“housing unit”) 4220 comprising a sensor module housing (see para. [0275]), the sensor module housing 4220 comprising a channel (“aperture”) 168 (see para. [0168], and figs. 16 and 159); 
a base (“adhesive layer”) 218 comprising a sensor insertion opening (“aperture”) 220 (see para. [0213], wherein the base 218 is coupled to the sensor module housing 4220 (see para. [0112]), and wherein the base 218 is coupled to an adhesive configured to couple the base to the skin of the host (see para. [0112]);
a transcutaneous analyte sensor (“sensor hub”, which includes “needle hub 236” in figs. 9 and 10, “analyte sensor 14” in fig. 2 sharp 124” in fig. 14) 4222, wherein the transcutaneous analyte sensor 4222 is configured to generate a signal indicative of an analyte concentration in the host (see para. [0138]), and wherein the transcutaneous analyte sensor 4222 comprises:
a first section (“analyte sensor 14” in fig. 2) 14 configured to be inserted in a body of the host during a sensor session, wherein the first section comprises at least one electrode (see para. [0139], and
a second section (“needle hub 236” in figs. 9 and 10) 236 configured to remain outside the body of the host during the sensor session, wherein the second section 236 is mechanically coupled to the sensor module housing 4220, wherein at least a portion of the second section 236 of the sensor 4222 is located in the channel 168; and
a leaf spring (“leaf spring contacts”) 4230 coupled to the sensor module housing 4220 and to the transcutaneous analyte sensor 4222 (see para. [0275], and fig. 159).

As to Claim 2-13, neither Donnay nor the prior art of record does teaches the system of base claim 2, including the following, in combination with all other limitations of the base claim:
a transcutaneous analyte sensor, …
wherein the second section of the transcutaneous analyte sensor comprises:
a first portion that extends in a first direction along the channel of the sensor module housing;
a second portion that extends in a second direction through the sensor insertion opening of the base, wherein the second direction different from the first direction; and …

As to Claims 14-23, neither Donnay nor the prior art of record does teaches the system of base claim 14, including the following, in combination with all other limitations of the base claim:
a transcutaneous analyte sensor, …
wherein the second section of the transcutaneous analyte sensor comprises:
a first portion that extends in a first direction along the channel of the sensor module housing;


5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        03/16/2022